McGivern, J.
(dissenting). This is no case for specific performance.
The plaintiff, in 1953, leased a bar and grill on 86th St., in the Yorkville section, near 3d Avenue, for a term of 10 years expiring June 30, 1963. The premises were known as 166 East 86th Street, and they rested on Lot 39. The lease provided that the landlord would have the right to cancel the lease and erect ‘ ‘ a new building in its place and stead, ’ ’ and in the event ‘ ‘ after the completion of the new building to be erected on said premisesif the landlord should negotiate “ at any time prior to *19six months after the completion of the new building ’ ’ a new ‘ ‘ lease for any store premises’ in said building to be used and occupied for a restaurant and bar, ’ ’ the plaintiff, tenant at that time, would have a first refusal option on a new lease.
After two subsequent intervening conveyances, the plaintiff’s then landlord, on May 10, 1962, by letter of that date, canceled the lease ‘1 for the purpose of demolishing the existing building and erecting a new building in its place and stead. ’ ’ On October 9,1962, the plaintiff was paid $8,000 in accordance with a formula in the lease based on the declining value of the balance of the original term of the lease, and evacuated the premises.
Now, in the year 1970, covering a whole block of 3d Avenue, from 86th Street to 85th Street, and running westward on both streets, is a colossal,, 36 story hi-rise, terraced, luxury apartment house. In one section, facing 86th Street, there is a ‘ ‘ Hickory Pit ’ ’ restaurant, of gleaming, modern design, the lessee of which is the defendant Jermy; and the restaurant occupies a lot entirely different and removed from Lot 39, on which the plaintiff’s grog shop rested in 1953, long before the present renaissance of Yorkville was even dreamed of.
And on these facts, the majority would give specific performance to the plaintiff, now an inoperative, empty shell of a corporation conducting no business, enjoying only a technical wraith of existence, and also grant the defendant Jermy complete, unlimited relief on its cross claim. The actual and monetary consequences of such a mischievous precedent are prodigious and out of all proportion to the slender reed on which the holding is based, i.e., a lease on a bar in 1953, which lease expired in 1963, which premises were vacated in 1962, for a price, and the building, 166 East 86th St., demolished in 1966.
And the sole legal precedent cited by the trial court to support the disposition is Daitch Crystal Dairies v. Neisloss (8 A D 2d 965, affd. 8 N Y 2d 723) a readily distinguishable case, founded on a completely different factual basis. In the Daitch case, the plaintiff had been given a lease on property to be used as a supermarket, with a restrictive covenant, and attached to the lease was a ‘ ‘ plot plan ’ ’ setting forth future plans of the landlord as to surrounding properties, all owned or controlled by that specific landlord “ which were made part of the lease agreement ’ ’ at the time the initial lease was signed. As the record in the Court of Appeals makes clear: ‘ ‘ At the time the lease was made, the individual defendants held title, as trustees, to a parcel of vacant land to the south of the building housing the 17 stores.” But in our case, the plaintiff’s landlord in 1953 not only held no title to or control over surrounding property, he *20never envisaged that in 1970, where a lone saloon once stood, surrounded by decrepit, old brown stone residences, not owned by him, there would now stand the present luxury colossus, in a Yorkville reborn, and less than a block from a new Gimbel’s Department Store. If the plaintiff’s attorney in 1953 had such a preternatural vision, he would have protected his client and inserted a protective clause in the lease, which was canceled and surrendered and the premises quitted in 1962. But he did not. In this connection it is appropriate to also note that if it had been in fact intended that the exercise of the claimed option was to survive the original terms of the lease, one simple explicit sentence could have reflected this intention. And even failing such, it is not without significance that when plaintiff’s lawyer acknowledged receipt of the $8,000 paid for the cancellation, no reservation of right was mentioned or requested.
Similarly, had there been an intention to widen the periphery of the option so as to embrace any restaurant which might be located in any other part of a building in whole or in part on the demised premises—■ assuming there was power to do so, at least to the extent of limiting the use of Lot 39 — that too could have been explicitly provided for. But it was not. Herein lies the inherent fallacy of the majority’s position: the assumption of an intention which could have been expressed. As stated by then Judge Desmond in Mutual Life Ins. Co. of N. Y. v. Tailored Woman (309 N. Y. 248, 253) “ such lack of foresight does not create rights or obligations. ’ ’ In any event the present ‘1 Hickory Pit ” restaurant rests on a completely different plot of land, not contiguous to Lot 39, and never owned or controlled by the plaintiff’s landlord in 1953, or at any time. Thus, it is not affected by any covenant which attached to the demised premises.
The precedents permit no such extraordinary relief as granted herein. A covenant in a lease must “ touch or concern the thing demised,” says a learned article, “ The Content of Covenants in Leases,” found in the Michigan Law Review (vol. 12, p. 639) and has been so recognized from the earliest recorded cases. (Dolph v. White, 12 N. Y. 296.) Nor may they be extended by implication. (Burr v. Stenton, 43 N. Y. 462, 464; Val-Kill Co. v. Cities Serv. Oil Co., 278 App. Div. 164, 166, 167, affd. 303 N. Y. 823.)
And this beyond cavil, if there is any doubt as to the meaning of a covenant, specific performance will not be decreed. (Buckmaster v. Thompson, 36 N. Y. 558.) Nor do matters outside a chain of title constitute notice (Doyle v. Lazarro, 33 A D 2d 142). And in the instant case, contrary to the majority’s information, the relevant exception was stricken by the title company.
*21Further, I find it difficult to believe that the plaintiff’s principals, old Yorkville businessmen, running a restaurant directly opposite and across the street from the “ Hickory Pit ”, watched from their windows the erection of 1 ‘ Hickory Pit ’ ’, the installation of its unique unmistakable equipment, and never were alerted that another restaurant was to appear across the street from their own. To me this delay is so suspect as to bar equitable relief. (See University Gardens v. Schultz, 272 App. Div. 949; Finn v. Morgan Is. Estates, 283 App. Div. 1105.)
Nor am I impressed by the sudden shifting of ground by the defendant Jermy Coffee Shops, Inc. On the trial, Jermy was a combative opponent of plaintiff. It stressed that it “ would be wholly and totally inequitable to permit specific performance in this case which would result in the removal of the defendant Jermy Bestaurant Corp. from the premises, cancellation of its valuable leasehold and total and utter destruction of the good will established in the conduct of its business # * I trust the court will recognize the equities of this matter and the hardship that would be cast on the defendant Jermy Bestaurant Corp. were the court to grant specific performance to the plaintiff rather than monetary compensation.” Now, for invisible reasons, on this appeal, Jermy assumes a wholly inexplicable stance — one that stirs reservations — and adopts a position in league with the plaintiff by urging specific performance in favor of the plaintiff. This unexplained and suspicious shift, however, can add not one cubit to the plaintiff’s stature. The basic point remains: when the plaintiff leased its pub in far off 1953, its then landlord did not and never did, before or after, own or control the property where “ Hickory Pit” now stands in a mammoth edifice then never envisaged.
Thus, I would reverse and dismiss the complaint.
Capozzoli, Steuer and Tilzer, JJ., concur with Stevens, P. J.; McGtvern, J., dissents in opinion.
Order and judgment (one paper) entered on June 10, 1969, affirmed with $50 costs and disbursements to plaintiff-respondent. [See 34 A D 2d 637.]